Warner, Judge.
This was a bill, filed by the complainant against the defendant, alleging that he purchased certain property, including a steam mill and a turnpike, which the defendant represented himself to be the owner of, and having good title thereto, when, in fact, the defendant did not have such title, but that there was an incumbrance on the steam mill, and that the defendant, at the time of the sale, did not have a good title to the turnpike, (which was one of the main inducements to make the purchase,) and that the complainant had been deprived of the possession of the turnpike by a paramount title, existing in the county of Dougherty, under a contract made with the defendant, prior to 1ns contract of sale to the complainant; the complainant relying solely on the representations of the defendant as to the soundness and validity of his title to the steam mill and turnpike. The prayer of the bill is, that the defendant may be enjoined from transferring certain notes given for the purchase of the property, and to enjoin the collection of certain other notes due by other parties to the defendant, alleging that the defendant is insolvent. The Court granted the injunction, and a motion was made to dissolve it, on the filing of the defendant’s answer, on the ground, that there was no equity in complainant’s bill, and if there was, it had been denied by the answer. There were various affidavits filed and read, on the hearing of the motion, by both parties, which were conflicting as to the equity stated in the complainant’s bill. The Court refused to dissolve the injunction, and the defendant excepted. The question of retaining or dissolving an injunction rests in the sound discretion of the Court, and in cases where the evidence is conflicting, and especially when fraud is charged, this Court will not control the discretion of the Court below in retaining the injunction until the final hear*218ing of the case. Though this Court would have been better satisfied if the injunction had been confined to the notes given for the property in the hands of the defendant. But, inasmuch as the Court below has the discretion to modify the injunction, at any time, or to continue it, we will not interfere with that discretion.
Judgment affirmed.